Citation Nr: 0800672	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-28 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right wrist 
condition, to include as secondary to a service-connected 
left wrist condition.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1995 to February 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to adjudication of the veteran's claim.

The May 2004 Veterans Claims Assistance Act of 2000 (VCAA) 
notice letter sent to the veteran addresses the elements 
required to establish service connection for a condition that 
is claimed as secondary to an already service-connected 
condition.  The claims file contains no evidence that the 
veteran received the required notice concerning a claim for 
direct service connection.  In her November 2004 Notice of 
Disagreement and a letter written by the veteran to VA in 
June 2005, the veteran stated that her right wrist was 
injured at the same time that her left wrist was injured 
during her active military service.  This signaled that the 
veteran's claim concerning her right wrist was not only for 
service connection secondary to her service-connected left 
wrist condition, but that it was also a claim for direct 
service connection.  Therefore, the RO/AMC must send to the 
veteran a VCAA-compliant notice letter that explains 
separately how the veteran may establish (1) direct service 
connection and (2) service connection on a secondary basis.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004); see also 
Sanders v. Nicholson, 487 F. 3d 881, 889 (2007) (any error in 
providing VCAA notice is presumed prejudicial to the 
claimant).

Further, a new VA medical examination is needed.  The May 
2004 VA joints examination report notes that the veteran's 
claims file was not reviewed at the time of the examination.  
Subsequent to the May 2004 VA examination the veteran has 
been treated for her right wrist condition by her private 
physician and records of that treatment are in the veteran's 
claims file.  The private physician opined that the veteran's 
military activities might have accelerated the process of 
ulnar carpal involvement that resulted in the treatment the 
veteran received for her right wrist.  The private physician 
did not have the opportunity to review the veteran's medical 
records from her military service, which are in her claims 
file, and he did not provide details supporting his 
speculative conclusion concerning a possible relationship 
between the veteran's active military service and her right 
wrist problems.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion).

The Board cannot substitute its own judgment when, as in this 
case, the medical evidence in the record is insufficient to 
determine whether a medical condition is directly or 
secondarily a result of military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 85-86 (2006) (Board cannot 
provide a medical nexus opinion); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA-compliant 
notice letter, including notice that a 
disability rating and an effective date 
for an award of benefits will be assigned 
if service connection is awarded, 
addressing both direct service connection 
and secondary service connection.

2.  Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of any right wrist disability 
present.  The claims file is to be made 
available to the examiner for review of 
pertinent documents therein.  The 
examination report should note that the 
claims file was reviewed.  The examiner 
should specifically address the medical 
evidence in the claims folder relevant to 
the veteran's right wrist.  The examiner 
should provide a current diagnosis or 
diagnoses as appropriate, and should 
state an opinion as to the degree of 
likelihood that a diagnosed condition was 
caused by an in-service incident.  
Separately, the examiner should state an 
opinion as to the degree of likelihood 
that a diagnosed condition is proximately 
due to or the result of the veteran's 
service connected left wrist disability, 
and the degree of likelihood that a 
diagnosed condition increased in severity 
beyond the natural progression of that 
condition because of the left wrist 
disability.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not likely" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not 
likely" does not mean "within the realm 
of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The 
examiner should provide a complete 
rationale for any opinion provided.

3.  Thereafter, the AMC/RO should review 
the veteran's claims file to ensure that 
all of the foregoing requested 
development has been completed.  In 
particular, the AMC/RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
either is not, the AMC/RO should 
implement corrective procedures.  Any 
compliance failure could result in 
further remands.  See Stegall v. West, 11 
Vet. App. 268 (1998) (The Board errs as a 
matter of law when it fails to ensure 
compliance with remand orders.)

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC/RO should 
readjudicate the claim of entitlement to 
service connection on a direct and 
secondary basis.  If the claim remains 
denied, an appropriate supplemental 
statement of the case should be provided 
to the veteran and her representative, 
and they should have an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that making the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of her claim.  
Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

